SHAHOOD, J.
Appellant, A.M., appeals his Delinquency Disposition Order on the ground that he was not credited with 40 days time spent in juvenile detention pending final disposition on his battery charge. Appellee concedes, and we agree, that appellant should have been credited with 40 days served in secure detention prior to his commitment for the offense charged. See J.B. v. State, 829 So.2d 376 (Fla. 4th DCA 2002).
We therefore reverse and remand for the trial court to enter a corrected disposition order crediting appellant with 40 days for time spent in juvenile secured detention prior to commitment for this offense. Appellant does not have to be present for the trial court to enter the corrected disposition order.
REVERSED AND REMANDED.
STEVENSON and MAY, JJ, concur.